COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


DOVENMUEHLE MORTGAGE, INC.,                       §
FANNIE MAE AND NEXBANK, SSB,                                    No. 08-19-00278-CV
                                                  §
                           Appellants,                            Appeal from the
                                                  §
v.                                                           County Court at Law No. 6
                                                  §
PETER LABRADO AND ROSEMARY                                    of El Paso County, Texas
LABRADO,                                          §
                                                                (TC# 2018DCV4757)
                            Appellees.            §

                                           O R D E R

       The Court has considered the joint motion to abate the appeal pending settlement and

concludes the motion to abate the appeal should be granted. We therefore ORDER that the appeal

be abated until March 25, 2021, to complete the settlement process and file the appropriate motion

in this Court to dispose of this appeal.

       IT IS SO ORDERED this 15th day of March, 2021.


                                                            PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.